Citation Nr: 1117122	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  11-05 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether a January 12, 2007 decision of the Board of Veterans' Appeals (Board), which concluded that there was no clear and unmistakable error (CUE) of fact or law in the May 31, 1946 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Francisco, California that denied entitlement to service connection for rheumatic fever, should be reversed or revised itself on the grounds of CUE.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to April 1946.  

This matter is before the Board as an original action on the motion of the moving party in which he alleges clear and unmistakable error (CUE) in a January 12, 2007 decision of the Board of Veterans' Appeals (Board), which concluded that there was no CUE of fact or law in the May 31, 1946 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Francisco, California.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a January 12, 2007 decision, the Board denied the Veteran's claim of CUE in a May 1946 rating decision.

2.  The correct facts, as they were known at the time of the January 12, 2007 decision were before the Board, and the statutory or regulatory provisions extant at the time were correctly applied. 


CONCLUSION OF LAW

The January 12, 2007 Board decision, which concluded that there was no clear and unmistakable error (CUE) of fact or law in the May 31, 1946 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Francisco, California that denied entitlement to service connection for rheumatic fever, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a January 12, 2007 decision, the Board denied the Veteran's claim that there was clear and unmistakable error (CUE) of fact or law in the May 31, 1946 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Francisco, California that denied entitlement to service connection for rheumatic fever.  The Veteran did not appeal.  A motion to reconsider the Board's decision was denied in July 2007.  

The moving party essentially alleges that the Board's failure to find CUE in the May 1946 rating decision is itself CUE.  

Under 38 U.S.C.A. § 7111, a prior Board decision may be reversed or revised on the grounds of CUE.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).

The determination of whether a prior Board decision was based on CUE must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision).

Examples of situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  38 C.F.R.  § 20.1403(e).  

As a threshold matter, the Board finds that the arguments advanced by the moving party allege CUE with the requisite specificity.  See 38 C.F.R. § 20.1404(b).   

The moving party's correspondence are extensive and detailed, but the Board will attempt to summarize here what it believes to be the moving party's main arguments in support of his CUE claim.

The moving party first takes issue with a statement in the 2007 BVA decision that not all of the Veteran's service treatment records were available to the RO prior to the May 1946 decision.

While it appears to the Board that the January 2007 BVA decision is correct in its determination that only a few of the Veteran's service treatment records were available in May 1946, the issue is moot.  

The Board has reviewed the Veteran's service treatment records and cannot find that these records so clearly establish entitlement to residuals of rheumatic fever that, had they been available to the RO in May 1946, the outcome of the case would have been different.  While there is an initial diagnosis of probable rheumatic fever in January 1944 by Maj. L., MD, this diagnosis appears to have been rejected a few months later by Maj. W., MD.  The Veteran's separation examination, which was available prior to the May 1946 rating decision notes a 1943 diagnosis of rheumatic fever, but found no residual disability.  

As the Board finds that whether or not the RO had all of the Veteran's service treatment records at the time of the May 1946 decision would not have manifestly changed the outcome of that decision, it concludes that the findings in the January 2007 Board decision regarding what service treatment records were of record in May 1946 would not have changed the outcome of that decision either and cannot be considered CUE.  

The Board does acknowledge that the RO provides no explanation for the May 1946 denial, which could lead the moving party to assume that the RO failed to consider all of the evidence of record; however, prior to 1990, rating decisions were not required to set forth in detail the factual basis for their decisions or specifically mention the evidence they considered, and absent evidence to the contrary are presumed to have made the requisite findings.  38 U.S.C.A. § 5104(b); Hauck v. Nicholson, 403 F.3d 1303, 1305-06 (Fed. Cir. 2005); Bouton v. Beake, 23 Vet. App. 70 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Thus, the Board finds no CUE of fact or law in the 2007 Board decision's findings rejecting the moving party's assertions that the RO failed to consider and reference all service medical records of the Veteran in 1946.  

Related to the moving party's argument that the RO failed to consider all of the relevant evidence is his argument that the RO should have afforded him a VA examination in 1946.  The moving party has repeatedly asserted (without any evidence to support his assumptions) that the RO knew or should have known that rheumatic fever is a chronic, rather than acute illness, which remains in a person's system, even if he is not symptomatic, and thus, the RO should have rejected the findings at the Veteran's separation examination which found no residuals of rheumatic fever and scheduled the Veteran for a VA examination with a specialist.  

However, regardless of what the RO knew or should have known about rheumatic fever, a breach of the duty to assist, including failure to provide a VA examination, cannot constitute CUE.  See 38 C.F.R. § 20. 1403(d); Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002).  

Thus, any failure to provide the Veteran with a VA examination in 1946 cannot be considered CUE and to the extent the January 2007 BVA decision found as much, there was no CUE in that decision.

Finally, the moving party takes issue with the finding of a Maj. W., MD in service that the medical evidence was insufficient to warrant a diagnosis of rheumatic fever.  As the Board noted above, service treatment records show an initial diagnosis of probable rheumatic fever in January 1944 by Maj. L., MD, but this diagnosis was rejected a few months later in March 1944 by Maj. W., MD, who concluded that there was insufficient evidence to support a diagnosis of rheumatic fever.  The moving party argues in a July 2007 statement that to accept Maj. W.'s determination "at face value" should be considered CUE because Maj. W. is not credible.  

It is not entirely clear to the Board why Maj. W.'s findings are not credible, beyond the fact the moving party seems determined to prove that any negative evidence of record is either factually inaccurate or a willful attempt to mischaracterize the facts of the case.  It appears that the moving party considers the change in diagnosis between January and March 1944 to be inherently incredible, a conclusion the Board rejects.

The Board does not find it suspicious that an initial, provisional medical diagnosis might be revised or changed completely following additional testing, observation, and treatment.  To the extent that the moving party appears to argue that Maj. W. was a less competent physician than Maj. L. or that he lacked the same knowledge or training, such a finding would go to the weight his findings should be given by the adjudicator, and disagreements as to how the evidence is weighed do not constitute CUE.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  

Simply stated, the Veteran's arguments clearly do not provide a basis to find CUE. 

Other than the Veteran's unsubstantiated allegations, there was nothing in the record at the time of the January 2007 Board decision to suggest that Maj. W. was biased or patently unqualified.  At the time of the January 2007 Board decision, there was other medical evidence of record unfavorable to the Veteran's claim, which arguably corroborates Maj. W.'s findings.  Thus, the Board cannot find that there was CUE in the 2007 Board decision for not finding that the RO's consideration of this evidence in May 1946 constituted CUE.  

It is important for the Veteran to understand that any one piece of evidence that does not support his claim, in and of itself, provides a basis to find no CUE in the prior Board decision. 

Having considered all of the evidence, the Board finds that there is no basis to find CUE in the January 12, 2007 Board decision.

The correct facts, as they were known at the time of the January 12, 2007 decision were before the Board, and the statutory or regulatory provisions extant at the time, were correctly applied.  The Board can find no error in the decision that would have resulted in a different outcome had it not been made.  

The Veteran's allegations of error are really a dispute with how the evidence was weighed by the RO in May 1946 and an attempt to re-adjudicate issues that have been finally decided.  

Accordingly, the January 12, 2007 decision of the Board of Veterans' Appeals (Board), which concluded that there was no clear and unmistakable error (CUE) of fact or law in the May 31, 1946 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Francisco, California that denied entitlement to service connection for rheumatic fever, should not be reversed or revised on the grounds of CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2010).

VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).  


ORDER

The appeal is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


